Citation Nr: 1032452	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  06-21 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim for entitlement to service connection for a left ankle 
disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from September 1976 to 
September 1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  Jurisdiction has since been returned to the RO in 
Montgomery, Alabama.  


FINDINGS OF FACT

1.  The RO initially denied the Veteran's left ankle disorder 
service connection claim in a December 1979 rating decision.

2.  The evidence submitted since December 1979 is cumulative, 
does not relate to an unestablished fact, and fails to raise a 
reasonable possibility of substantiating the Veteran's claim.


CONCLUSION OF LAW

New and material evidence has not been submitted, and the 
Veteran's claim of entitlement to service connection for a left 
ankle disorder is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.103, 3.156, 20.1103 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should 
be provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

VA's notice requirements were satisfied by a letter dated in June 
2004, which was sent prior to the initial adjudication of the 
Veteran's claim and which apprised the Veteran of the new and 
material evidence necessary to reopen his claim and the reason 
his claim was initially denied, thereby complying with the 
mandates of Kent v. Nicholson, 20 Vet. App. 1 (2006).  

As to the duty to assist, all adequately identified treatment 
records have been obtained.  The Veteran was also scheduled to 
testify at a hearing before the Board, but he failed to appear.  
The Veteran was not examined for VA purposes because that 
requirement is not triggered in claims to reopen until new and 
material evidence has been presented, and as discussed below, the 
Veteran has not submitted any such evidence.  

In sum, the Board finds that VA's duties to notify and assist 
have been met, and therefore there is no prejudice to the Veteran 
in adjudicating this appeal.

Claim to Reopen

The RO initially denied the Veteran's left ankle disorder service 
connection claim in an December 1979 decision.  The Veteran 
failed to appeal this decision, and his claim became final.  
38 C.F.R. § 20.1103.  However, a previously denied claim may be 
reopened by the submission of new and material evidence.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The RO initially denied the Veteran's service connection claim 
for a left ankle disorder because the evidence failed to show 
that the Veteran's left ankle disorder was incurred in or 
aggravated by service.  

At the time the RO initially denied the Veteran's service 
connection claim, the relevant evidence of record consisted of 
the Veteran's submitted statements, pre-service left ankle 
treatment records, service treatment records, and a November 1979 
VA examination report.  The Veteran's submitted statements 
asserted his belief that the residuals of his pre-service left 
ankle fracture were permanently aggravated during service.  The 
Veteran's pre-service treatment records included  1972 left ankle 
operative and x-ray reports, which reflected that the Veteran 
fractured his ankle in 1972 and underwent surgical repair of the 
fracture shortly thereafter.  The Veteran's service treatment 
records reflected that the Veteran reported his pre-service left 
ankle fracture on his entrance medical history report, and that 
his left ankle fracture residuals became symptomatic during 
service, eventually resulting in his Medical Board discharge.  
The report of the Medical Board proceedings reflected that the 
Medical Board determined that the Veteran's left ankle disorder 
preexisted service and was not permanently aggravated therein.  
The November 1979 VA examination report reflected that the 
Veteran was diagnosed with status post-fracture of the left ankle 
and osteoarthritic changes.

Evidence submitted since the Veteran's service connection denial 
includes the Veteran and his representative's submitted 
statements and the Veteran's VA treatment records.  The Veteran 
and his representative continue to assert that the Veteran is 
entitled to service connection for his left ankle disorder 
because his left ankle fracture residuals were permanently 
aggravated by his in-service duties, requiring his eventual 
discharge from service.  The Veteran's VA treatment records 
reflect the Veteran's report of left ankle pain and left ankle x-
rays, which were interpreted to reveal possible osteochondral 
defects.

After reviewing the evidence of record, the Board finds that the 
Veteran has not submitted new and material evidence to reopen his 
previously denied claim.  The Veteran and his representative's 
current contentions that his current left ankle disorder is 
attributable to a permanent aggravation of his pre-service left 
ankle fracture residuals were previously considered by the 
December 1979 rating decision that initially denied the Veteran's 
service connection claim.  Furthermore, the Board notes that 
while the Veteran and his representative believe that the current 
severity of the Veteran's left ankle disorder is the result of an 
his in-service duties, neither the Veteran nor his representative 
are medically qualified to offer an opinion relating the current 
severity of the Veteran's left ankle disorder to a permanent 
aggravation caused by service, see Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992), and lay assertions of medical causation 
cannot serve as the predicate to reopen a claim, Hickson v. West, 
11 Vet. App. 374 (1998).

Finally, the Veteran's newly submitted VA treatment records do 
not relate to an unestablished fact necessary to substantiate his 
claim.  While these records reflect that the Veteran continues to 
have a current left ankle disorder, they do not suggest that the 
Veteran's current left ankle disorder is attributable to service.  
Medical records describing the Veteran's current condition are 
not material to the issue of service connection.  See Morton v. 
Principi, 3 Vet. App. 508 (1992).  

Accordingly, the Board concludes that the evidence submitted 
since the December 1979 rating decision is not new and material 
and does not serve to reopen the Veteran's claim.


ORDER

New and material evidence not having been submitted, the 
Veteran's claim of entitlement to service connection for a left 
ankle disorder is not reopened, and the appeal is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


